Citation Nr: 0616486	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sarcoidosis, manifested 
by sarcoid uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant served on active duty from January 1979 
to January 1983.

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2003, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO), for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2006, and the case was returned to the Board.  It 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Sarcoidosis, manifested by sarcoid uveitis, was not shown 
in service, was not manifest to a compensable degree within 
the first post-service year, and has not been shown by 
competent evidence to be related to service or to a disease 
or injury of service origin.  


CONCLUSION OF LAW

Sarcoidosis, manifested by sarcoid uveitis, was not incurred 
in or aggravated by active service, and may not be presumed 
to be related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for sarcoidosis, 
manifested by sarcoid uveitis.  He claims that he was 
declared to be healthy when he was discharged from service in 
January 1983, but within seven months after discharge it was 
determined by a VA physician that he had sarcoidosis.  He 
states that the condition worsened to the point where 
inflammation and a cataract formed on his left eye.  By 
October 1986, surgery was required to remove the cataract.  
He currently has no visual acuity in the left eye.  He 
believes that the evidence shows that he had the underlying 
disability, sarcoidosis, either in service or within the one 
year period following his separation from service, and thus 
service connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal criteria and analyze the appellant's claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in April 2001 and June 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
January 1998 rating decision, February 1999 statement of the 
case, July 2000 Board remand, July 2001 Board remand, October 
2003 Board remand, and January 2006 supplemental statement of 
the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
February 1999 statement of the case, July 2001 Board remand, 
and January 2006 supplemental statement of the case provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim and those pertinent to the 
implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Because the veteran's claim was first adjudicated 
prior to the enactment of the VCAA, the notices provided to 
the veteran in April 2001 and June 2004 were not given prior 
to the first AOJ adjudication.  Notwithstanding, since that 
time, proper VCAA notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the June 2004 VCAA notice contained 
a specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim.  38 
C.F.R. § 3.159(b)(1) (2005).  Such notice to the veteran can 
be considered satisfactory since it properly conveyed to the 
veteran the direction contained within the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, considerable and repeated 
efforts were made to obtain copies of the veteran's private 
and VA post-service medical records encompassing the period 
from 1983 through 1986, without success.  The Board finds 
that the RO undertook a reasonably exhaustive search for 
those records, and that any further efforts are not 
justified.  It simply does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Notwithstanding, the Board finds that since some 
of these purported records were allegedly in the possession 
of a VA Medical Center (VAMC), this case could be analogous 
to the situation of missing service medical records covered 
in the holding in O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  As such, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where service medical records 
(or in this case VAMC records) are unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  The Board will proceed in that manner.  

It is noted that at the request of the Board, the veteran was 
provided by the RO with an opportunity for a VA examination 
in this case for the purpose of determining the etiology of 
his left eye disorder.  To that end, in July 2001, the RO 
directed a letter to the veteran to inform him of the 
necessity of his attendance at the impending examination, and 
the consequences of his failure to appear.  The RO twice 
scheduled the veteran for an examination in August 2001, but 
the veteran failed to report for either of the scheduled 
examinations, and failed to provide a reason for his failure 
to appear.  The Board finds in that regard, that affording 
the veteran another opportunity for a VA medical examination 
is not required in this case.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Essentially, there is no basis to believe that the 
veteran would report for another scheduled examination.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to service 
connection.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claim for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days and manifests 
sarcoidosis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran contends that he currently has sarcoidosis, 
manifested by sarcoid uveitis, related to service.  
Specifically, he argues that within seven months after his 
discharge from service in January 1983, left eye sarcoidosis 
was diagnosed and treated with medication.  He states that 
the condition worsened over time until surgery was required 
for the disorder in 1986.  

The essential facts are uncontroverted.  The veteran served 
on active duty from January 1979 to January 1983.  His 
service medical records are negative for any complaints of, 
or treatment for, sarcoidosis, sarcoid uveitis, or any left 
eye problems or disorders.  The initial documentation of 
sarcoid uveitis is contained in the medical records from the 
Lakeside VAMC dated from October 1986 to November 1986.  
Within the context of those medical records there is 
contained a medical history of sarcoidosis three years prior 
with recurrent bouts of progressively worsening left eye 
uveitis for the previous two years.  On October 31, 1986, the 
veteran underwent left eye pars plana lensectomy and 
vitrectomy, apparently performed at the Northwestern Memorial 
Hospital.  Upon discharge from the Lakeside VAMC, his 
diagnosis was left eye sarcoid uveitis.  

The most recent treatment record are from Lakeside VAMC dated 
from February 1999 to May 2004.  These records generally 
reflect the ongoing diagnosis of sarcoidosis, stage I - 
"dormant," with left eye blindness secondary to cataract.  
A neurology treatment note dated in December 2003 documents 
the ongoing treatment of the veteran for seizures.  The 
record states, by history, that the veteran's seizures had 
started 11 years prior, and that an original sarcoidosis 
diagnosis had been made by biopsy of the neck node at an 
outside facility in about 1984-1985.  It was further noted 
that the veteran's seizures were controlled with increased 
Lamictal.  Examination revealed loss of sight of the left eye 
with dense cataract, light and movement only.  Following 
examination, the diagnostic impression included partial 
seizures with generalization, and "sarcoidosis, in remission 
on no immune suppressants at this time."  

Service connection may be granted under 38 C.F.R. § 3.303 if 
the evidence establishes that the claimed disability is 
related to service.  

Applying the Hickson analysis, the initial question is 
whether there is evidence of the current claimed sarcoidosis, 
manifested by sarcoid uveitis disorder.  As noted above, 
current treatment records document sarcoidosis, now in an 
inactive state; they further associate the diagnosis of 
sarcoid uveitis, as well as the veteran's loss of his left 
eye vision, with that underlying disorder.  Thus, it can be 
conceded that Hickson element (1) has been satisfied as to 
claimed sarcoidosis, manifested by sarcoid uveitis.

Hickson element (2) is not satisfied since, as noted above, 
there is no documentation of complaints, treatment, or 
diagnosis of sarcoidosis, or sarcoid uveitis, or any other 
disorder of the left eye, in the service medical records.  

As noted above, however, the veteran did not contend that 
sarcoidosis was shown in service.  Rather, it was his 
principle contention that it was diagnosed within the first 
post-service year.  Of course, the import of this argument is 
focused upon the legal premise that if sarcoidosis were to 
have been manifest to a degree of 10 percent within that 
first post-service year, it would be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's contentions were strengthened by the 
fact that a consistent post-service history appeared in VAMC 
medical records dated in 1986.  

Because this medical history, if accurate, would have tended 
to relate the veteran's original diagnosis to within a year 
of the veteran's discharge from service, considerable efforts 
were made by VA to locate the 1983 through 1986 private and 
VA medical records in which the initial diagnosis of 
sarcoidosis was purported to have appeared.  Unfortunately, 
the efforts to obtain these records proved unsuccessful.  

It is important to point out that even if these records had 
been obtained, in order to take advantage of the foregoing 
presumption of service connection, they would have had to 
also show that sarcoid uveitis manifested to a degree of 10 
percent.  Whether a disability manifested to 10 percent 
within a year of service is determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Diagnostic Code 6000 provides that chronic uveitis is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent. 38 C.F.R. § 4.84a 
(2005).  Thus, the presumption would have also turned upon 
whether there was active pathology at the time.  

Despite the RO's efforts, the present record is devoid of any 
medical records documenting the diagnosis of sarcoidosis 
within one year of service separation on January 11, 1983 
(including to a degree of 10 percent disabling at that time).  
While the 1986 VAMC treatment records are probative of the 
question of whether the veteran had sarcoidosis within the 
first post-service year, its probative value is weakened 
significantly due to the fact it was apparently based upon 
the history provided by the veteran, himself.  There is no 
indication that the physician who set out the veteran's 
history in 1986 (or for that matter the physicians who set 
out a similar history in the more recent VAMC treatment 
records) had the benefit of a review of any of the veteran's 
medical records from his first post-service year.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In essence, the Board cannot accept as accurate the history 
in the veteran's treatment records relating the diagnosis of 
sarcoidosis to the veteran's first post-service year because 
they were likely offered by the veteran himself.  With 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This is so, even when it 
appears by way of history in the context of a medical 
treatment record.  The veteran indicated in April 1999 that 
he was attempting to locate the doctor who treated him in 
California (when the disorder first manifested), but the 
veteran has never identified this doctor to VA or submitted 
treatment records.

Notwithstanding the lack of evidence of disease or injury 
during service (or in this case, within the first post-
service year), service connection may still be granted if all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates sarcoidosis, 
manifested by sarcoid uveitis, to his period of active 
service including his first post-service year or otherwise.  

As noted above, in August 2001, the veteran was given an 
opportunity to appear at a VA medical examination that had 
been scheduled for the express purpose of making a 
determination as to the etiology of the disorder at issue, 
and specifically as to whether it could be related to service 
by incurrence or presumption.  Unfortunately, the veteran 
failed to appear at the scheduled examination.  

Thus, the only opinion which purports to make such a 
connection is that of the veteran himself.  It is noted that 
the CAVC has held that lay persons, such as the veteran, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, while there is a current diagnosis of sarcoidosis, 
manifested by sarcoid uveitis, there is no competent evidence 
of the claimed disorder in service or within the first post-
service year, and there is no medical evidence of a nexus 
between the veteran's service and the claimed disorder.  
Accordingly, Hickson element (3) has not been met and service 
connection cannot be granted as to the claimed disorder.  
Moreover, the Board cannot help but comment on the fact that 
the initial objective manifestations of the disorder at issue 
were not until October 1986, almost three years following the 
veteran's separation from service.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for sarcoidosis, manifested by 
sarcoid uveitis.  Accordingly, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection for the disorder at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).


ORDER

Entitlement to service connection for sarcoidosis, manifested 
by sarcoid uveitis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


